Name: Commission Regulation (EEC) No 2428/82 of 7 September 1982 on the delivery of various consignments of butteroil as food aiDe
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 260/6 Official Journal of the European Communities 8 . 9 . 82 COMMISSION REGULATION (EEC) No 2428/82 of 7 September 1982 on the delivery of various consignments of butteroil as food aid amended by Regulation (EEC) No 3474/80 (*) ; whereas, in particular, the periods and terms for deli ­ very and the procedure to be followed by the interven ­ tion agency to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing coun ­ tries and specialized bodies under the 1982 food-aid programme (3), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, a beneficiary organization has requested the delivery to Lebanon of a quantity of butteroil set out therein ; Whereas, therefore, delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agency specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (*) OJ No L 140 , 20 . 5 . 1982, p . 1 . ( 3) OJ No L 120, 1 . 5. 1982, p . 1 . ( «) OJ No L 43 , 15 . 2 . 1977, p . 1 . 0 OJ No L 363, 31 . 12. 1980 , p . 50 . 8 . 9 . 82 Official Journal of the European Communities No L 260/7 ANNEX (') Consignment 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 1039/82 ( 1982 programme) (EEC) No 1040 /82 2 . Beneficiary ICRC 3 . Country of destination Lebanon 4. Total quantity of the consignment 100 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil To manufacture from intervention butter 7 . Special characteristics and/or packa ­ ging 0 In tins of 2-270 kilograms, coated internally with food-can varnish or having under ­ gone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and, in letters at least 1 cm high, the following markings : 'LEB-538 / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Beirut' 9 . Delivery period Loading as soon as possible and at the latest 20 September 1982 10 . Stage and place of delivery Port of unloading either Beirut or Limassol (4) 11 . Representative of the beneficiary responsible for reception (3) ICRC Delegation , rue de Koweit, Hamra, RAS-Beyrouth , BP 7188 , Beyrouth ^ 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submis ­ sion of tenders  Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12, there must be a tendering procedure . (2 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regu ­ lation (EEC) No 303/77 . (3 ) See Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . (4) The contract shall provide for unloading to take place at either Beirut or Limassol . The decision as to the actual port of unloading will be taken jointly with the ICRC delegation . (*) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, BP 114008 , Beyrouth .